Citation Nr: 0637933	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  02-00 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss for the period from August 16, 2000 to February 
2, 2003, based in an initial determination.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss for the period from February 3, 2003, to August 
15, 2005, based in an initial determination.

2.  Entitlement to an evaluation greater than 10 percent for 
bilateral hearing loss for the period commencing on August 
16, 2005, based in an initial determination.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
service connection and a noncompensable evaluation for 
bilateral hearing loss, effective from August 16, 2000 (the 
date of his original claim for VA compensation for this 
audiological disability).  Consideration must therefore be 
given regarding whether the case warrants the assignment of 
separate ratings for bilateral hearing loss for separate 
periods of time, from August 16, 2000, to the present, based 
on the facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999); see also 38 
C.F.R. § 3.400 (2006).

(The Board notes that the veteran has filed a successful 
motion for reconsideration of a prior adverse Board decision 
dated in March 2003, which denied his appeal.  Pursuant to 
his successful motion, the March 2003 Board decision was 
vacated and the case was remanded for further evidentiary 
development in March 2005.  In an August 2005 rating 
decision, the veteran was granted a 10 percent evaluation for 
bilateral hearing loss, effective August 16, 2005.  The case 
was returned to the Board in October 2005 and the veteran now 
continues his appeal.)


FINDINGS OF FACT

1.  The objective medical evidence demonstrates that the 
veteran was prescribed electronic hearing aids.

2.  For the period from August 16, 2000 to February 2, 2003, 
the veteran's bilateral hearing loss was manifested by Level 
II hearing acuity in the right ear and Level I hearing acuity 
in the left ear.

3.  For the period from February 3, 2003 to August 15, 2005, 
the veteran's bilateral hearing loss was manifested by Level 
VII hearing acuity in the right ear and Level V hearing 
acuity in the left ear.

4.  For the period commencing on August 16, 2005, the 
veteran's bilateral hearing loss is manifested by exceptional 
patterns of hearing impairment that demonstrate Level V 
hearing acuity in the right ear and Level IV hearing acuity 
in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss for the period from August 16, 2000 to February 
2, 2003 have not been met.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).

2.  The criteria for a 30 percent evaluation, and no higher, 
for bilateral hearing loss for the period from February 3, 
2003 to August 15, 2005 have been met.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006).

3.  The criteria for a 10 percent evaluation, and no higher, 
for bilateral hearing loss manifested by exceptional patterns 
of hearing impairment for the period from August 16, 2005 to 
the present have been met.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. § 4.86, Diagnostic Code 6100 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  In this case, the 
veteran's claim was received in August 2000, several months 
prior to the implementation of the VCAA.  However, during the 
course of this appeal, he was subsequently notified of the 
provisions of the VCAA as it pertained to increased rating 
claims in correspondence dated in May 2001, August 2001, 
September 2001, and March 2005.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records and all relevant private and VA 
audiological treatment and examination records showing the 
state of his hearing loss for the period from 1980 to 2005 
have been obtained and associated with the evidence.  
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him. (See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).)  As a result of the development 
that has been undertaken, there is no reasonable possibility 
that further assistance will aid in substantiating his claim.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As stated 
above, full compliance with VCAA has been accomplished 
regarding increased rating claims.  The Board notes that by 
rating decision of August 2005, the veteran was granted a 
compensable 10 percent rating for bilateral hearing loss, 
effective August 16, 2005, based on the objective findings 
obtained on an audiological examination conducted on that 
date.  As the veteran has been notified in correspondence and 
the Supplemental Statement of the Case dated in August 2005 
of the basis for this determination, the Board concludes that 
he has been given constructive notice of how the provisions 
of the VCAA pertain to effective dates for awards of rating 
increases.  Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of this claim would not cause any 
prejudice to the veteran.

Pertinent laws and regulations

Assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Evaluations for defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 Hertz.  The rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  38 C.F.R. 
§ 4.85 (2006).



Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA
Numeric designation of hearing impairment based only on 
puretone threshold average.

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97 
98-
104 
105
+
I
II
III
IV
V
VI
VII
VIII
IX 
X
XI




Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

The objective medical tests used by VA to assess the extent of 
hearing impairment are performed without the test subject 
wearing hearing aids.  (See 38 C.F.R. § 4.85(a) (2006))  
Therefore, the veteran's level of audiological impairment is 
based on his unassisted hearing acuity and the testing 
protocols negate any contention he may present to the effect 
that his need of hearing aids forms a basis for an increased 
rating.


Factual background and analysis: entitlement to a compensable 
evaluation for bilateral hearing loss for the period from 
August 16, 2000 to August 15, 2005, and an evaluation greater 
than 10 percent for bilateral hearing loss for the period 
commencing on August 16, 2005.

The veteran filed his original claim for VA compensation for 
bilateral hearing loss on August 16, 2000.  He submitted 
private audiological treatment reports dated from 1980 to 
July 2000 showing that he was diagnosed with chronic 
bilateral hearing loss and that required his use of 
electronic hearing aids.

The report of a VA-authorized audiological evaluation 
conducted on September 28, 2000 shows that the veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
65
60
55
LEFT
60
60
60
55
50

These findings show a pure tone threshold average of 61 
decibels in the right ear and 56 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 100 percent in the left ear.  The 
diagnosis was moderate sensorineural hearing loss, 
bilaterally.  Evaluating this test score based on Table VI, 
the veteran's right ear hearing acuity is at Level II and his 
left ear is at Level I.  This level of hearing acuity, as 
reflected on Table VII of 38 C.F.R. § 4.85, is entitled to a 
noncompensable evaluation.  

In written statements in support of his claim, and at an 
October 2002 RO hearing before the Board, the veteran 
testified, in pertinent part, that his hearing loss was the 
result of his exposure to acoustic trauma during active naval 
duty while serving as a 5-inch gun crewman and while 
operating a pneumatic tool to remove paint from the hulls of 
naval vessels without wearing hearing protectors.  He stated 
that his hearing acuity was very diminished in both ears and 
that without the use of a hearing aid he would only be able 
to hear shouted conversations, and then only very dimly.  He 
stated that his impaired hearing caused him to misinterpret 
spoken conversations and that this caused him personal 
embarrassment.  His spouse testified that, according to her 
own perceptions, the veteran's hearing acuity had worsened 
since the time of his last VA audiological examination in 
September 2000.

The report of a VA audiological evaluation conducted on 
February 3, 2003 shows that the veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
70
N/A
70
LEFT
60
55
60
N/A
60

These findings show a pure tone threshold average of 66.25 
decibels in the right ear and 58.75 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and 68 percent in the left ear.  
Following the examination, a moderate-to-severe high 
frequency sensorineural hearing loss was diagnosed.  It was 
noted that the veteran's hearing aid was working poorly. 

Evaluating this test score based on Table VI, the veteran's 
right ear hearing acuity is at Level VII and his left ear is 
at Level V.  This level of hearing acuity, as reflected on 
Table VII of 38 C.F.R. § 4.85, is entitled to a 30 percent 
evaluation, and no higher, for the period commencing on 
February 3, 2003.  

VA audiological treatment reports dated from January 2003 to 
April 2005 show that the veteran received ongoing 
consultation on monitoring of his hearing loss condition  and 
upgrades on his electronic hearing aids. 

Section 4.86 of VA regulations pertains to exceptional 
patterns of hearing loss and are applicable in cases when the 
claimant has a pure tone threshold of 55 decibels or more at 
each frequency of 1000, 2000, 3000 and 4000 Hertz, or when 
the claimant has a pure tone threshold of 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  
Although the veteran has significantly impaired hearing, the 
VA audiological examination findings of September 2000 and 
February 2003 demonstrate that it has not met the criteria to 
be deemed to be at an exceptional level at 4000 Hertz in his 
left ear on examination in September 2000, and that his 
puretone thresholds for either ear were not tested at 3000 
Hertz on examination in February 2003.  Therefore the 
provisions of 38 C.F.R. § 4.86 are not applicable to this 
claim for this period.

The report of a VA-authorized audiological evaluation 
conducted on August 16, 2005, shows that the veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
70
70
65
LEFT
60
55
65
60
65

These findings show a pure tone threshold average of 67.5 
decibels in the right ear and 61.25 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 90 percent in the left ear.  
Evaluating this test score based on Table VI, the veteran's 
right ear hearing acuity is at Level III and his left ear is 
at Level III.  This level of hearing acuity, as reflected on 
Table VII of 38 C.F.R. § 4.85, is entitled to a noncompensable 
evaluation.  

However, the above findings demonstrate that the veteran has 
met the criteria for exceptional patterns of hearing loss as 
contemplated in Section 4.86 of the VA regulations.  He has a 
pure tone threshold of 55 decibels or more at each frequency 
of 1000, 2000, 3000 and 4000 Hertz for each ear.  The 
provisions of Table VIA, 38 C.F.R. § 4.86, are applicable to 
this claim for the period commencing on August 16, 2005, and 
applying these to the facts of the case shows that the 
veteran's right ear hearing acuity is at Level V and his left 
ear is at Level IV.  This level of hearing acuity, as 
reflected on Table VII of 38 C.F.R. § 4.85, is entitled to a 
10 percent evaluation, and no higher, effective August 16, 
2005.

Based on the above discussion, the Board concludes that the 
objective audiological evidence demonstrates that the 
veteran's bilateral hearing loss was manifested by non-static 
and fluctuating levels of severity for the period at issue.  
The objective findings support the assignment of a 
noncompensable level of impaired hearing acuity for the 
period from August 16, 2000 to February 2, 2003.  Then, from 
February 3, 2003 to August 15, 2005, the veteran's level of 
hearing loss warranted the assignment of a 30 percent 
evaluation.  Thereafter, from August 16, 2005 to the present 
time, his hearing loss was only manifested by a level of 
impairment that warranted a 10 percent evaluation.  


ORDER

A compensable evaluation for bilateral hearing loss for the 
period from August 16, 2000 to February 2, 2003 is denied.

A 30 percent evaluation for bilateral hearing loss for the 
period from February 3, 2003 to August 15, 2005 is granted.

An evaluation greater than 10 percent for bilateral hearing 
loss for the period commencing on August 16, 2005 is denied.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


